Upon his plea of guilty appellant was convicted of the theft of an automobile of the value of $400. *Page 162 
There is no statement of facts or bill of exceptions. The charge and judgment of the court distinctly show that the appellant was properly admonished of the consequences of a plea of guilty by the court before the court would receive it. (Art. 565, C.C.P.) Appellant merely filed a motion for a new trial, alleging that the judgment and verdict were contrary to the law and the evidence, hence there is nothing to review.
The judgment is affirmed.
Affirmed.